Citation Nr: 0500013	
Decision Date: 01/03/05    Archive Date: 01/19/05

DOCKET NO.  00-18 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for lumbar 
intervertebral disc syndrome, currently evaluated as 40 
percent disabling.

2.  Entitlement to an increased evaluation for residual scar, 
status post Mumford procedure and acromioplasty, right 
shoulder, currently 10 percent disabling.

3.  Entitlement to an increased evaluation for status post 
Mumford procedure and acromioplasty, right shoulder, 
currently 10 percent disabling.

4.  Entitlement to an increased evaluation of 
gastroesophageal reflux with hiatal hernia, claimed as 
reflux, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased evaluation for right ankle 
degenerative joint disease with mild instability, currently 
evaluated as 10 percent disabling.

6.  Entitlement to an increased evaluation for left ankle 
degenerative joint disease with mild instability, currently 
evaluated as 10 percent disabling.

7.  Entitlement to an increased evaluation for acne vulgaris 
with multiple lipoma and post inflammatory hyperpigmentation, 
claimed as skin problems, currently evaluated as 10 percent 
disabling.

8.  Entitlement to an increased (compensable) evaluation for 
allergic rhinitis, claimed as rhinitis, chronic colds, and 
sinusitis.

9.  Entitlement to service connection for elbow condition.

10.  Entitlement to service connection for bilateral hearing 
loss.

11.  Entitlement to service connection for nervous condition, 
claimed as sleep problems.

12.  Entitlement to service connection for cervical 
condition, claimed as neck pain.

13.  Entitlement to service connection for dizziness.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. R. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from August 1981 to July 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).


REMAND

A preliminary review of the record discloses that further 
development is required in this matter prior to the Board's 
review of the merits of the issues on appeal.  In this 
regard, the Veterans Claims Assistance Act (VCAA) has 
redefined the obligations of VA with respect to claims for VA 
benefits.  VA has a duty to assist the appellant in the 
development of facts pertinent to his claim.  The revised 
statutory duty to assist requires VA to make all reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claim for benefits.  See 38 U.S.C. § 
5103A.  This assistance specifically includes obtaining all 
relevant records, private or public, adequately identified by 
the claimant with proper authorization for their receipt; 
obtaining any relevant evidence in the custody of the Federal 
Government; and obtaining a medical examination or opinion 
where indicated.  Id.

The veteran was awarded Social Security Administration (SSA) 
disability benefits in July 2001.  He thereafter advised VA 
of his receipt of such benefits.  It does not appear that any 
of the SSA records pertaining to the veteran were requested 
however.  The United States Court of Appeals for Veterans 
Claims (Court) has emphasized the need to obtain SSA medical 
records in cases involving VA claims.  Murincsak v. 
Derwinski, 2 Vet. App. 363, 371-2 (1992).  The RO should 
obtain and consider all the veteran's SSA medical records.  

Accordingly, this case is REMANDED to the Appeals Management 
Center (AMC) in Washington, D.C. for the following action:

1.  The RO should take the necessary action 
in order to obtain copies of the medical 
reports upon which the July 2001 Social 
Security Administration decision was 
predicated.  The attention of the Social 
Security Administration should be 
respectfully invited to 38 U.S.C.A. § 5106 
(West 1991).

If, after making reasonable efforts, any 
adequately identified records are not 
obtained, notify the veteran that those 
records have not been obtained by identifying 
the records; explaining the efforts made to 
obtain those records; and describing any 
further action to be taken with respect to 
the claim. 

2.  Following completion of the above and any 
other development deemed appropriate by the 
RO, the RO should readjudicate the issues on 
appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
includes all pertinent law and regulations 
and be afforded the applicable time period in 
which to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


